—Crew III, J.
Appeal from a decision of the Unemployment In*892surance Appeal Board, filed March 17, 1997, which ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
In August 1990, claimant and her husband started a computer sales business, with $15,000 coming from claimant and $50,000 from the proceeds of a second mortgage placed upon their jointly owned home. Claimant served as secretary, treasurer and office manager for the business. Claimant testified that she resigned on October 28, 1993 due to a lack of work and relinquished her secretary/treasurer title. The Unemployment Insurance Appeal Board denied claimant’s subsequent application for unemployment insurance benefits, finding that claimant was not totally unemployed. This appeal by claimant ensued.
We conclude that the record as a whole lacks substantial evidence to support the Board’s conclusion that claimant was performing any corporate activities during the relevant time period (compare, Matter of Cumella [Careers Thru Educ.— Hudacs], 209 AD2d 747). Although claimant apparently retained authority to sign business checks until February 1994, her testimony that she did not perform any business-related activities after she resigned her position was uncontroverted. Specifically, as to claimant’s check-signing authority, her spouse testified that claimant never signed checks for the business. While the Board was free to resolve credibility issues against claimant, its apparent disbelief of claimant’s testimony regarding her resignation does not negate the complete lack of evidence in the record to support the conclusion that claimant performed any work or activities for the business during the applicable time period. In this regard, neither claimant’s application for benefits, the business principal questionnaire she completed nor the 1993 tax returns, upon which the Board relied, contradict claimant’s testimony that she performed no services for the business after October 1993. Accordingly, the Board’s decision cannot stand.
Cardona, P. J., White and Peters, JJ., concur.